Title: To John Adams from William Lambert, 8 April 1822
From: Lambert, William
To: Adams, John


				
					Sir,
					City of Washington, April 8th. 1822.
				
				I have the honor to inclose two printed copies of a report relative to thee latitude and longitude of the Capitol, in this City; one of which is intended for your own use; the other, for the use of such College, or Seminary of learning in Massachusetts, as you may select.I have the honor to be, / Your most Obedt. Servt.
				
					William Lambert.
				
				
			